50 F.3d 1
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Anthony Dale CLARKE, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 94-2128
United States Court of Appeals,First Circuit.
Mar. 30, 1995

Herbert P. Sklar on brief for petitioner.
Frank W. Hunger, Assistant Attorney General, Robert Kendall, Jr., Assistant Director, and Alexander H. Shaprio, Attorney, Office of Immigration Litigation, on brief for respondent.
B.I.A.
REVIEWED DENIED.
Before TORRUELLA, Chief Judge, BOUDIN and STAHL, Circuit Judges.
PER CURIAM.


1
All that is before this court for review is the board's October 19, 1994 order denying petitioner's perfunctory September 1994 motion to reopen.  We review for abuse of discretion.  INS v. Doherty, 112 S. Ct. 719, 724-25 (1992);  Gando-Coello v. INS, 888 F.2d 197, 199 (1st Cir. 1989).


2
Petitioner's motion to reopen did not comply with the requirements for reopening.  8 C.F.R. Secs. 3.2, 3.8.  To the extent petitioner was attempting to revive his abandoned application for discretionary relief, petitioner did not adequately explain why he and his attorney had not appeared for the February 20, 1991 hearing and therefore did not show why he should be given another chance to apply for discretionary relief.  8 C.F.R. Sec. 3.2.  To the extent petitioner wanted to present new evidence, he failed timely to comply with Sec. 3.8's requirement to "state the new facts to be proved at the reopened hearing" and file supporting affidavits or other evidentiary material.  The board was entitled to enforce its procedural requirements and hence did not abuse its discretion in denying petitioner's motion to reopen.


3
The petition for judicial review is summarily denied.  Loc. R. 27.1.